DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on November 8, 2021 is acknowledged.  The traversal is on the ground(s) that Schmuecker fails to disclose the same or corresponding technical feature between the inventions of Groups I and II because, 
“… in the system of Schmuecker, electric power is provided by solar power or grid power, and there is no teaching about converting pressure energy of hydrogen or nitrogen into motive power by an expander to generate electric power. The tractors internal combustion engine mentioned by the Examiner is a device for converting chemical energy into motive power, and is different from the expander of the present application in nature.” (at page 11, first paragraph).
Applicant’s argument is considered persuasive.  
However, upon further consideration, the inventions of Groups I and II are still deemed to lack unity of invention because the shared technical feature is not considered a special technical feature, as it does not make a contribution over the prior art in view of Warner (WO 2020/035521 A1) and Zwick et al. (US 4,197,712), as detailed in the rejections below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The examiner has required restriction between product or apparatus claims and process 
In the event of rejoinder, the requirement for restriction between the product/ apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/ apparatus are found allowable, an otherwise proper restriction requirement between product/ apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/ apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (WO 2020/035521 A1) in view of Zwick et al. (US 4,197,712).
Regarding claims 1-3, Warner discloses an ammonia manufacturing apparatus (see FIG. 1B; page 14, line 19 to page 15, line 2) comprising: 
a hydrogen generation unit (i.e., labeled “ELECTROLYSIS”; see also page 2, lines 6-9) that generates hydrogen (i.e., labeled “H2(g)”) by electrolysis of water (i.e., labeled “H2O(l)”); 
an ammonia synthesis unit (i.e., labeled “NH3 PRODUCTION”; see also page 7, line 27, to page 8, line 1) that synthesizes ammonia (i.e., labeled “NH3(l)”) by a reaction between hydrogen and nitrogen (i.e., a Haber-Bosch synthesis reaction) using hydrogen generated in the hydrogen generation unit; and
a nitrogen supply unit including a liquid nitrogen manufacturing unit (i.e., labeled “AIR SEPARATION”; see also page 8, lines 17-22) that manufactures liquid nitrogen (i.e., labeled “N2(l)”) from air and supplies nitrogen to the ammonia synthesis unit.
Warner further discloses a second surplus electric power processing unit (note: Claim 1, at least one of a first surplus electric power processing unit and a second surplus electric power processing unit”); wherein said second surplus electric power processing unit includes:
a second raw material component storage unit (i.e., labeled “N2 storage”, see page 14, lines 23-24 and 28; e.g., a N2 buffer tank 721, see FIG. 3, page 24, lines 11-13) that stores liquid nitrogen supplied from the nitrogen supply unit, to be supplied to the ammonia synthesis unit; 
a second high-pressure raw material component transfer unit (i.e., a cryogenic pump 722, see FIG. 3, page 24, line 13; also page 6, lines 13-17) that increases the pressure of the nitrogen from the second raw material component storage unit;
a vaporizer (i.e., a heater/evaporator 797 for evaporating the liquid nitrogen supplied by the cryogenic pump 722, see FIG. 3 and page 24, lines 13-15; see also page 6, lines 13-18); and
a second expander that converts pressure energy of the nitrogen supplied from the vaporizer into motive power to generate power (i.e., while not illustrated, Warner discloses,
“The energy recovery and electricity generation process comprises pressurizing a liquid gas, such as air, oxygen and/or N2, subsequently evaporating and heating the pressurized liquid gas, particularly using low grade waste heat generated in the production of nitric acid and/or ammonia, and subsequently expanding the evaporated pressurized liquid gas over a turbine. In particular, the generated electricity is at least partially used to power an electrolyzer to generate the hydrogen needed for the production of ammonia.” (Abstract, with emphasis added).
“The process of the present application further comprises the steps of: (v)--pressurizing the liquid N2 of step (i) and/or the liquid oxygen containing fluid of step (ii), thereby obtaining one or more pressurized liquid streams; and
(vi) subsequently evaporating the one or more pressurized liquid streams, thereby 
(vii) expanding the heated evaporated pressurized streams over a turbine, which is particularly operationally coupled to a generator for generating electricity. In specific embodiments, the heated evaporated pressurized N2 and/or oxygen containing gas is expanded over a turbine, which is particularly operationally coupled to a generator for generating electricity, prior to the introduction of N2 to the Haber Bosh process or the introduction of the air or oxygen in the ammonia burner. In certain embodiments, the expansion of the heated evaporated pressurized streams, in particular the expansion of the heated evaporated pressurized oxygen containing gas, occurs in two or more stages.” (at page 16, line 24, to page 17, line 5; with emphasis added));
wherein the second surplus electric power processing unit stores liquid nitrogen (i.e., in the N2 storage, FIG. 1B; in N2 buffer tank 721, FIG. 3) supplied from the liquid nitrogen manufacturing unit (i.e., the AIR SEPARATION unit, FIG. 1B); vaporizes liquid nitrogen supplied by the second high-pressure raw material component transfer unit 722 in the vaporizer 797 (FIG. 3); and supplies nitrogen gas to the second expander to generate power (i.e., the heated evaporated pressurized N2 is expanded over a turbine operationally coupled to a generator for generating electricity, prior to the N2 being introduced to the ammonia synthesis unit for synthesizing ammonia from H2 and N2 according to the Haber-Bosch process (not shown); see Abstract and page 16, line 24, to page 17, line 5).
Warner fails to disclose “a second high-pressure raw material component storage unit” for storing the nitrogen at a pressure higher than a pressure at which the nitrogen is stored in 722 transfers the nitrogen from the second raw material component storage unit 721 to the second high-pressure raw material component storage unit, upstream of the vaporizer 797 (see FIG. 3).
Zwick et al. discloses an apparatus (see FIG. 2-4) comprising a raw material component storage unit that stores liquid nitrogen (i.e., a supply tank for storing liquid nitrogen LN2, similar to a supply tank 12 shown in FIG. 1); a high-pressure raw material component storage unit (i.e., an accumulator or surge tank 33) that stores the nitrogen at a pressure higher than a pressure at which the nitrogen is stored in the raw material component storage unit; a high-pressure raw material component transfer unit (i.e., a cryogenic pump 11) that increases the pressure of the nitrogen from the second raw material component storage unit and transfers the nitrogen from the second raw material component storage unit (i.e., the supply tank 12) to the high-pressure raw material component storage unit 33; and a vaporizer (i.e., a vaporizer heat exchanger 10) that vaporizes the liquid nitrogen supplied from the high-pressure raw material component storage unit 33.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a second high-pressure raw material component storage unit for storing the nitrogen at a pressure higher than a pressure at which the nitrogen is stored in the second raw material component storage unit in the ammonia manufacturing apparatus of Warner because the second high-pressure raw material storage unit would help “smooth out the flow” between the second high-pressure raw material component transfer unit and the vaporizer, as taught by Zwick et al. (see column 6, lines 40-43).
800, FIG. 2B).
Warner further discloses a second power source for generating surplus electric power that is different from the first power source, wherein the second power source comprises:
a surplus electric power processing unit (see FIG. 2A-2B; page 22, line 20, to page 24, line 6) including a first expander (i.e., a turbine 200) that converts pressure energy of a superheated oxygen-containing fluid (i.e., liquid oxygen/air (labeled “O2 liq/Air liq”) further produced by the air separation unit 900, which has been evaporated and superheated with the aid of one or more heaters 140) into motive power to generate power (i.e., the first turbine 200 is mechanically coupled to a generator 220, which may be used to produce electrical energy E as a form of recycled energy); 
a surplus electric power processing unit (see FIG. 3; see page 24, line 8 to page 25, line 6; see also page 6, lines 25-34) including a second expander (i.e., a turbine 770) that converts pressure energy of a first superheated ammonia stream (i.e., the ammonia produced by the ammonia synthesis unit 730 is condensed, and liquid ammonia 750 recovered by a separator 740 is evaporated in an evaporated/heat exchanger 791 and superheated in a superheater 793) into motive power to generate power (i.e., the superheated ammonia is expanded over the turbine 770, which is mechanically coupled with a generator 771 for energy recovery); and
781) that converts pressure energy of an expanded ammonia stream (i.e., the expanded ammonia leaving the turbine 770) into motive power to generate power (i.e., the expanded ammonia is further expanded over the turbine 781, which is mechanically coupled to a generator 782 for energy recovery).
Additionally, Warner generally discloses that “generated electricity is led back to the electricity demanding processes of the ammonia production” (at page 14, lines 17-19), and the energy recovered “can be used for, for instance, powering the electrolyzer and/or the energy consuming steps of the ammonia or nitric acid processes” (at page 20, lines 8-10).
In particular, the second high-pressure raw material component transfer unit (i.e., the cryogenic pump 722 for pressurizing the liquid nitrogen; FIG. 3) is an electricity demanding/ energy consuming process unit (i.e., while it requires less energy than a gas compressor, the cryogenic pump 722 still consumes electricity/energy; e.g., “The compression or pressurization of a liquid requires significantly less energy than pressurizing a gas to the same extent,” at page 15, line 33 to column 16, line 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further use surplus electric power of the first power source and/or the surplus electric power of the second power source as a motive power source for the second high-pressure raw material component transfer unit in the modified ammonia manufacturing apparatus of Warner because the second high-pressure raw material component transfer unit (i.e., the cryogenic pump 722, FIG. 3) demands electricity/consumes 
Regarding claim 4, Warner discloses that the first power source uses renewable energy (i.e., labeled “Renewable energy”, FIG. 1A-B), which may be selected from variable renewable energy sources (i.e., intermittent renewable energy sources such as solar power generation and/or wind power generation; see, e.g., page 2, lines 12-28; see page 4, lines 2-4).
Regarding claim 5, Warner further discloses a power generation facility serving at the first power source (i.e., a facility that generates power from the solar energy and/or wind energy as the Renewable energy power source, using solar photovoltaic (PV) units and/or wind units; see, e.g., page 2, lines 12-28; page 4, lines 2-4).
Regarding claim 6, Warner discloses that the power generation facility powers the hydrogen generation unit (i.e., “Renewable energy” for powering “ELECTROLYSIS”, FIG. 1A-B; Green E for powering electrolysis unit 800, FIG. 2B) as well as additional process units in the manufacturing apparatus, including the nitrogen supply unit (i.e., “Renewable energy” for powering the “AIR SEPARATION” unit, FIG. 1A-B; Green E for powering air separation unit 900, FIG. 2B; also, for powering the “AIR LIQUEFACTION UNIT”, FIG. 1B).  Therefore, the rated power generation output of the power generation facility would be larger than the electric power consumption of the electrolysis in the hydrogen generation unit in the ammonia manufacturing apparatus of Warner because process units in addition to the hydrogen generation unit, including the nitrogen supply unit, are being powered by the power generation facility.
Regarding claim 7, Warner discloses that first electric power consumption, which is a part of electric power consumption of the electrolysis in the hydrogen generation unit, may be at least partially using renewable energy and electrical energy recovered in the nitric acid production system, such as by the first turbine (200) and generator (220),” see page 23, lines 12-15, with emphasis added).  
Warner further discloses second electric power consumption, which is a balance of the electric power consumption of the electrolysis in the hydrogen generation unit, is derived from the first power source (i.e., derived from a portion of the “Renewable energy”; e.g., “H2 is supplied to the Haber-Bosch loop (700) via H2 inlet (710), and is produced in an electrolysis unit (800), wherein water is electrolyzed in H2 and O2, at least partially using renewable energy and electrical energy recovered in the nitric acid production system, such as by the first turbine (200) and generator (220),” see page 23, lines 12-15, with emphasis added); and the rated power generation output of the power generation facility is larger than the second electric power consumption (i.e., the rated power generation output of the renewable energy power generation facility, using the solar and/or wind power generation units, would be larger than the second electric power consumption of the hydrogen generation unit because process units in addition to the hydrogen generation unit, i.e., including the nitrogen supply unit, are being powered by the renewable energy; see also comments under the rejection of claim 6, above).
Regarding claim 8, Warner discloses,
“The energy recovery and electricity generation process comprises pressurizing a liquid gas, such as air, oxygen and/or N2, subsequently evaporating and heating the pressurized liquid gas, particularly using low grade waste heat generated in the subsequently expanding the evaporated pressurized liquid gas over a turbine. In particular, the generated electricity is at least partially used to power an electrolyzer to generate the hydrogen needed for the production of ammonia.” (Abstract, with emphasis added).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to supply electric power generated by the second expander to at least the hydrogen generation unit in the modified ammonia manufacturing apparatus of Warner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Ballantine et al. (US 2021/0179451 and US 2021/0155491); Heid et al. (US 2020/0277894); Yang et al. (US 10,584,422), Shaffer, Jr. (US 4,161,657); Doland (US 2007/0079611), Smith (US 2007/0107432), Hollinger (US 2008/0102329), Da Costa (US 2009/0077970), Nakamura et al. (US 8,272,216), and Fiori et al. (US 2019/0210885) are cited to further illustrate the state of the art.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774